Citation Nr: 9925687	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant has veteran status for the purposes of 
her claims of entitlement to service connection for 
gynecological disorders, to include endometriosis and 
fibroids of the uterus; arthritis of the cervical spine; and 
a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The appellant served in the Michigan Air National Guard 
(MIANG) from November 1980 to November 1996 and had a 
verified period of active duty training from February to June 
of 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDING OF FACT

There is no competent medical evidence showing that the 
appellant's claimed gynecological disorders, arthritis of the 
cervical spine, or bilateral ankle disorder resulted from a 
disease or injury incurred or aggravated in the line of duty 
during any period of active duty for training, or from an 
injury incurred or aggravated in the line of duty during a 
period of inactive duty training.


CONCLUSION OF LAW

The appellant does not have veteran status for the purposes 
of her claims of entitlement to service connection for 
gynecological disorders, to include endometriosis and 
fibroids of the uterus; arthritis of the cervical spine; and 
a bilateral ankle disorder.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.303 
(1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The term "veteran," as used in the VA's laws and 
regulations, means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 1999); see also 38 
C.F.R. § 3.1(d) (1998).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§ 3.6(a) (1998).  Consequently, in the case of a disease, for 
example, it is insufficient merely to establish that the 
process developed coincident with the inclusive dates of 
National Guard service unless the disability is shown during 
the actual dates of active duty for training.

Unless a claimant first carries the initial burden of 
establishing status as a "veteran," the laws administered 
by the Secretary and the resources of the VA are not 
applicable or available.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) en banc.  In other words, before 
becoming entitled to status as a claimant for VA benefits, an 
appellant must first demonstrate by a preponderance of the 
evidence that he or she is a "veteran."  Procedural 
advantages and evidentiary benefits such as the benefit-of-
the doubt doctrine or having only to submit a well-grounded 
claim (as opposed to the burden of going forward with 
preponderating evidence), for example, are afforded to 
veterans by virtue of their status.  Laruan, at 85 (citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Although 
the RO did not specifically consider whether the appellant 
was a "veteran" for the purposes of her claim, the Board 
finds no due process violation inasmuch as she was afforded a 
broader standard of review, including a VA examination in 
connection with her claim.  

In this case, there is no indication of active duty service 
by the appellant.  Rather, as noted at the outset, she served 
in the MIANG from November 1980 to November 1996 and had 
active duty training from February to June of 1981.  As such, 
the relevant question with regard to the appellant's claimed 
disorders is whether she was disabled from a disease or 
injury incurred or aggravated in the line of duty during her 
period of active duty for training, or from an injury 
incurred or aggravated in the line of duty during any period 
of inactive duty training.  

A February 1981 service medical record includes a notation of 
a past history of a vaginal infection in conjunction with 
treatment for rectal problems.  Some yellow vaginal discharge 
was noted in March 1981, and a potassium hydroxide test was 
positive.  Private medical records show gynecological 
treatment, beginning in December 1982.  Pelvic and breast 
examinations conducted by Frederick P. Michael, D.O., in 
January 1991 were normal.  A September 1992 service 
examination report indicates that a pap smear by a private 
doctor, dated in January 1992, was negative.  However, a 
November 1996 service medical record indicates diagnoses of 
fibroids of the uterus, ovarian cysts, and endometriosis.  

During her June 1997 VA gynecological examination, the 
appellant reported a history of fibroids and endometriosis 
beginning in September 1993.  The examiner diagnosed fibroids 
of the uterus, pressure on the urinary bladder, irregular 
periods, and a history of endometriosis.  A June 1997 pelvic 
echogram revealed the uterus to be enlarged, with a question 
of minimal uterine fibroids of the cervix of the uterus area.  
However, there is no competent medical evidence relating the 
appellant's currently diagnosed gynecological disorders to a 
disease or injury incurred or aggravated in the line of duty 
during the appellant's period of active duty for training, 
including the noted vaginal problems, and there is no 
reference to any injury during any inactive duty training as 
being a causal factor in any way to the claimed gynecological 
disorders.

Further, there is no medical evidence of complaints of, or 
treatment for, cervical spine symptomatology during the 
appellant's period of active duty for training.  A February 
1996 private treatment record indicates that the appellant 
was diagnosed with muscle strain in the cervical muscles.  An 
April 1996 record from Richard Silbergleit, M.D., indicates 
that a magnetic resonance imaging study revealed mild diffuse 
disc bulges at the C5-C6 and the C6-C7 levels.  A June 1997 
VA general medical examination report contains a diagnosis of 
early degenerative disc disease of the cervical spine, but no 
such disease was reported during the appellant's period of 
active duty for training, or associated with any injury duty 
during any period of inactive duty training.

Also, there is no medical evidence of bilateral ankle 
symptomatology during the appellant's period of active duty 
for training and the appellant does not so contend.  She 
recalled at her hearing before the Board that she had been in 
the Natioanl Guard for a period of years before she injured 
one of her ankles during a weekend drill at Selfridge ANG 
Base.  She testified that she did not recall which ankel was 
injured first or when the other ankle was injured.  The 
appellant's November 1980 enlistment examination report 
indicates bilateral pes planus.  An August 1987 VA x-ray at a 
Selfridge ANG Base medical facility was negative for a left 
ankle fracture or dislocation foloowing a left ankle injury.  

A July 1996 record from Arthur Powell, M.D., indicates that 
the appellant had "tendonitis of the foot."  In a September 
1996 statement, Robert S. Levine, M.D., noted that the 
appellant had pes planus with her heel in valgus "causing 
some mechanical ankle pain."  A June 1997 VA general medical 
examination revealed the appellant's right ankle to be 
clinically and radiologically normal.  A diagnosis of a 
history of a right ankle sprain was rendered.  A July 1997 
treatment record from Dr. Levine indicates that the appellant 
was still being treated for "her ankle."  There is no 
competent medical evidence of any ankle disability due to a 
disease or injury incurred or aggravated in the line of duty 
during the appellant's 1981 period of active duty for 
training, or to an injury incurred or aggravated in the line 
of duty during any period of inactive duty training, such as 
the August 1987 injury at Selfridge ANG Base or other weekend 
drill.  

With regard to each of the claimed disorders, the Board finds 
no competent medical evidence showing that the appellant was 
disabled from a disease or injury incurred or aggravated in 
the line of duty during her 1981 active duty for training, or 
from an injury incurred or aggravated in the line of duty 
during any subsequent period of inactive duty training.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The only evidence supporting the appellant's claims 
is her lay opinion that her claimed disabilities were 
incurred coincident with her MANG service, as articulated in 
the testimony from her March 1999 VA Travel Board hearing.  
However, the appellant has not been shown to possess the 
medical expertise necessary to render a diagnosis or a 
competent opinion as to medical causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As such, the Board finds that the appellant has not 
established by a preponderance of the evidence that she meets 
the criteria for status of a veteran, as set forth in 38 
U.S.C.A. § 101(2) and (24) (West 1991 & Supp. 1999), for the 
purposes of establishing service connection for gynecological 
disorders, to include endometriosis and fibroids of the 
uterus; arthritis of the cervical spine; and a bilateral 
ankle disorder.


ORDER

Veteran status for the purposes of the appellant's claims of 
entitlement to service connection for gynecological 
disorders, to include endometriosis and fibroids of the 
uterus; arthritis of the cervical spine; and a bilateral 
ankle disorder has not been established.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

